Citation Nr: 0924755	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  02-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1954 to May 1957.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.     

The Board remanded this matter for additional development in 
January 2006 and July 2008, after granting the Veteran's 
claim to reopen his previously denied service connection 
claim for hearing loss.  See 38 C.F.R. § 3.156 (2008).     


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that his hearing loss relates to service.  


CONCLUSION OF LAW

The Veteran incurred his bilateral hearing loss in service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.385 (2008).  
 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  


II.  The Merits of the Claim to Service Connection

The Veteran claims service connection for bilateral hearing 
loss.  For the reasons set forth below, the Board agrees with 
his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In assessing the service connection claim for hearing loss, 
the Board must first determine whether the Veteran has a 
hearing disability under VA regulations.  Hearing 
disabilities are determined for VA purposes using criteria 
provided under 38 C.F.R. § 3.385 (2008).  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found:  where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; where the 
auditory threshold for at least three of the frequencies is 
26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

In this matter, the record shows that the Veteran has a 
current hearing loss disability under VA guidelines.  
38 C.F.R. § 3.385.  A December 2008 VA compensation 
examination, conducted pursuant to the Board's July 2008 
remand, found in both ears auditory threshold over 40 
decibels in each of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz.  Moreover, the examiner found the Veteran 
with speech recognition scores below 94 percent (80 percent 
in each ear).  

The Board also finds that the evidence of record does not 
preponderate against the Veteran's claim that his hearing 
loss relates to service.  In a December 1978 private 
audiology report and opinion, the examiner stated that 
hearing loss was probably "inherited and made worse by noise 
in the military."  In a September 1979 private audiology 
report, the examiner noted hearing loss and "exposure in the 
military."  In an October 1997 VA audiology examination 
report, the examiner stated that the Veteran's hearing loss 
had been first noticed in service and that he had been 
exposed to hazardous noise for three years in the military.  
And, in the December 2008 VA report issued pursuant to the 
Board's remand and its request for an opinion indicating 
whether the Veteran's hearing loss related to his service, 
the examiner stated that she could not offer such an opinion.  
She stated that it would be speculative to comment on whether 
the Veteran's service caused his hearing loss.  Importantly, 
the examiner opined that the whisper test indicating 15/15 
upon the Veteran's separation from service in 1957, "is not 
frequency specific and does not indicate all hearing loss, 
especially high frequency hearing loss."  

The Board notes in this matter, that the Veteran's service 
medical records are negative for hearing loss, as is the 
separation report of medical examination noting the 15/15 
whisper test.  And the Board notes that the earliest evidence 
of record of a hearing loss disorder is dated in November 
1978 private treatment records.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Nevertheless, a disorder which first manifests following 
service can be service connected provided medical evidence is 
of record which supports such a conclusion.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993) ("when audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.")   And in this matter, the only medical evidence 
of record that directly addresses the issue of nexus tends to 
support the Veteran's claim.  The December 1978 private 
audiologist related hearing loss to service, as did the 
September 1979 private audiologist and October 1997 VA 
audiologist.  Even the December 2008 VA audiologist, who 
declined to offer a nexus opinion, strengthened the Veteran's 
claim by discrediting the strongest evidence of record 
against the Veteran - the whisper test results upon 
separation from service.  

As such, the Board cannot find that the medical evidence of 
record preponderates against the Veteran's claim here.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  This is an appropriate case therefore in which 
to grant the claim by invoking VA's doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  This is truly a close call, but considerable 
weight has been accorded to the 1978 opinion which in the 
context of other opinions suggestive of a hearing loss link 
to service probably tilts the issue ever so slightly in the 
veteran's favor.


ORDER

Service connection for bilateral hearing loss is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


